446 U.S. 236 (1980)
WILLIAMS ET AL.
v.
BROWN ET AL.
No. 78-357.
Supreme Court of United States.
Argued March 19, 1979.
Reargued October 29, 1979.
Decided April 22, 1980.
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
William H. Allen reargued the cause for appellants. With him on the briefs were Donald Harrison, John Michael Clear, and Robert C. Campbell III.
Eric Schnapper reargued the cause for appellees. With him on the briefs were J. U. Blacksher, Larry Menefee, and Jack Greenberg.
Deputy Assistant Attorney General Turner reargued the cause for the United States as amicus curiae urging affirmance. On the brief were Solicitor General McCree, Assistant Attorney General Days, Deputy Solicitor General Wallace, Elinor Hadley Stillman, Brian K. Landsberg, Jessica Dunsay Silver, Dennis J. Dimsey, and Miriam R. Eisenstein.
PER CURIAM.
The judgment of the Court of Appeals is vacated and the case is remanded to that court for further proceedings in light of the decision of the Court announced today in City of Mobile v. Bolden, ante, p. 55.
It is so ordered.
[For dissenting opinion of MR. JUSTICE BRENNAN, see ante, p. 94.]
[For dissenting opinion of MR. JUSTICE MARSHALL, see ante, p. 103.]
MR. JUSTICE BLACKMUN, concurring.
I, of course, must accept the Court's vacation of the judgment and its remand. If, however, we were to reach the *237 merits, then, in contrast to the result in City of Mobile v. Bolden, ante, p. 55, I would affirm the judgment of the Court of Appeals in this case.
MR. JUSTICE WHITE, dissenting.
Because the decision below in this case is based on findings of fact and conclusions of law virtually identical to those in City of Mobile v. Bolden, ante, p. 55, I dissent for the reasons stated in my opinion in that case, ante, p. 94.